Defendant was charged by information with the unlawful possession of intoxicating liquor. He appeals from the judgment, from an order of the trial court denying him motion for a new trial and from an order of the trial court denying a motion for his release.
[1] The verdict rendered in the cause reads: "We, the jury, find the defendant guilty of the possession of intoxicating liquor." It will be observed that the verdict omits the word "unlawful" before the word "possession." The sole contention made by appellant is that the verdict fails to support the judgment of conviction.
The charge made by the information was properly phrased, it notified appellant of the exact nature of the charge against him, and he makes no objection to it. The jury was carefully instructed that the mere possession of intoxicating liquor is not a crime, and other instructions were given which informed the jury as to the elements of the crime with which appellant was charged. Moreover, no point is made that the evidence was insufficient to prove the charge or to support a verdict of guilty. Under all these circumstances we think the verdict was sufficient. See People v. Holmes, 118 Cal. 444 [50 P. 675];People v. Cornell, 29 Cal.App. 430 [155 P. 1026]; People
v. Mercado, 59 Cal.App. 69 [209 P. 1035]. The fact that *Page 44 
the jury declared appellant "guilty," after hearing the information, the plea of not guilty and the instructions of the court, is alone a circumstance of great weight.
Judgment and orders affirmed.
Craig, J., and Thompson, J., concurred.